                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



JUUL LABS,INC.,                                      )
                                                     )
               Plaintiff.                            )
                                                     )
V.                                                   ) Civil Action No. 18-cv-01207(LO/IDD)
                                                     )
THE UNINCORPORATED ASS'N                             )
INDENTIFIED IN SCHEDULE A.

               Defendants.




                             REPORT AND RECOMMENDATION


       This matter is before the Court on Plaintiffs Motion for Default Judgment against

Defendants dingnian_fishi, e-shop99, huilin_8, and CYAN E-cigarettes Store (collectively,

"Defendants"), outlined in Schedule A, pursuant to Federal Rule of Civil Procedure 55(b)(2). Plf.

Mot. for Default J., ECF No. 50 [hereinafter "Default J.]. After Defendants failed to appear at the

hearing on January 4, 2019, the undersigned Magistrate Judge took this matter under advisement

to issue this Report and Recommendation. Upon consideration of the Complaint, Plaintiffs

Motion for Default Judgment,and the supporting memorandum,the undersigned Magistrate Judge

makes the following findings and recommends that Plaintiffs Motion be GRANTED.

                                    I. INTRODUCTION


       Plaintiff filed its Complaint on September 24, 2018, against unincorporated associations

that are identified in Schedule A. Compi.,ECF No. 1; Schedule A to Compl., ECF No. 7. Plaintiff

alleges that Defendants trade upon its "world-renowned" reputation to sell, without age restriction,

nicotine extract pods("Pods") displaying counterfeit versions of its federally registered trademark.



                                                 1
